                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 RASHARD AKEEM RICHEY,

                Plaintiff,                                 CIVIL ACTION NO.: 4:19-cv-170

        v.

 CHATHAM COUNTY DETENTION
 CENTER,

                Defendant.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 12, 2021, Report and Recommendation, (doc. 7), to which Plaintiff has not filed an

objection. As Plaintiff has failed to comply with the Court’s rules requiring that he keep the Court

apprised of his mailing address, dismissal is warranted. Therefore, the Court ADOPTS the

Report and Recommendation as its opinion. For the reasons discussed by the Magistrate Judge,

Plaintiff’s Complaint is DISMISSED. The Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 29th day of June, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
